Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Election/Restriction
This application contains claims directed to the following patentably distinct species:

Species I: Figure 17A
Species II: Figure 18A
Species III: Figure 19A
Species IV: Figure 20A
Species V: Figure 21A 
 
The species are independent or distinct because claims to the different species recite mutually exclusive characteristics. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Species II differs from the rest of the Species in that it requires a different number of Hall sensors (3) in the positional relationship. With regard to Species II, in a non-driven state in which no power is applied to the coil 1241b or 1243b, the magnet 1241a or 1243a and the coil 1241b or 1243b may face each other in a direction facing their respective center, and the magnet 1241a or 1243a may be provided to have substantially the same distance of the N and S poles in the optical axis direction. Species I requires that in a non-driven state in which no power is applied to the coil 1241b or 1243b, the Hall sensors (Hall 1, Hall 2, Hall3, and Hall 4) 1241c or 1243c respectively facing the N and S poles of the magnet 1241a or 1243a may be provided, and the four Hall sensors may be arranged side by side inside a coiled portion of the coil 1241b or 1243b in the moving direction of the magnet 1241a or 1243a. The four Hall sensors may be spaced apart by the same distance, or the Hall sensors (Hall 1 to Hall 4) arranged on the N pole and the S pole about a neutral region of the magnet may be provided symmetrically.

Species III differs from the rest of the Species in that it requires five Hall sensors. With regard to Species III, in a non-driven state in which no power is applied to the coil 1241b or 1243b, the magnet 1241a or 1243a and the coil 1241b or 1243b may face each other in a direction facing their respective center, and the magnet 1241a or 1243a may be provided to have substantially the same distance of the N and S poles in the optical axis direction. The five Hall sensors may be spaced apart by the same distance. For example, in a non-driven state in which no power is applied to the coil 1241b or 1243b, the Hall sensors (Hall 1 to Hall 5) may be provided to respectively face the N pole, the neutral region (or the `interval`), and the S pole of the magnet. For example, two Hall sensors (Hall 1 and Hall 2) facing the N pole, one Hall sensor (Hall 3) facing the neutral region (or `interval`), and two Hall sensors (Hall 4 and Hall 5) facing the S pole may be provided.

Species IV differs from the rest of the Species in that in a non-driven state in which no power is applied to the coil 1241b or 1243b, when four Hall sensors (Hall 1 to Hall 4) are provided, total of four Hall sensors may be arranged to face the magnet, two at each of two left and right ends of the two N poles provided at both sides, with the S pole interposed therebetween. Species V requires that when six Hall sensors (Hall 1 to Hall 6) are provided, two at the left and right ends of two N poles provided at both sides with the S pole therebetween, i.e., three for each pole, six Hall sensors in total may be arranged.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697